§§

OLOCIJ\|CDU`l-|>OO|\)-\

l\)l\)l\)l\)l\)l\)l\)l\)l\)-\-\-\_\_\_\_\_\_\_\
CIJ\|O)U`|-|>O)|\)-\OLOCIJ\|O)U`|-|>CA)|\)-\

 

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page l Of 49

‘f?’.' _ \¢r~

': ' .P,_

‘“- 10
._i’.!
n d

,`:
r.¢

Anthony G. Thomas ZUlHHG‘z' ~2 Pr"l ’l: 09
7725 Peavine Peak court " "~
Reno, NV 89523

Te|: (408) 640-2795

E-mail; atemerale@gmail.com

Debtor ln Propria Persona
UN|TED STATES BANKRUPTCY COURT
D|STR|CT OF NEVADA - RENO
Case No BK-N-14-50333-BTB
ase No BK-N-14-5033‘l-BTB
(Jointly Administered)
CHAPTER 7

lN RE: )
)C
)
l
) DEcLARATloN oF ANTHoNY THolles
)
)
)
)
)
)

ANTHONY THOMAS and
WEND| THO|\/lAS

AT E|VlERALD, LLC RE. BlAS OF COURT

 

Date: November 2nd 2018
Debtors. Time 2100 p.m.
Judge: Hon. Bruce T. Bees|ey
Courtroom 2
l l am submitting this Declaration with supporting Exhibits in Opposition to the

Statements made by the Court on the record at the hearing of 9-13-2018 in Reno, remarks that
are memorialized in the Transcript of the Proceedings that were transcribed on that date.

2. l feel it is important to be ab|e to correct a false impression and statements of
bias made by the Court in response to an allegation that l made that the Court has
demonstrated on several occasions its’ bias (depriving me of my right to counsel before forcing
both myself and my company into involuntary Chapter 7 liquidation cases from being a
Chapter 11 Debtors in Possession, depriving my LLC of its’ right to counsel and essentially
making a judgment against it while it was unrepresented by legal counsel in express violation
of the Bankruptcy Rules that do not permit a corporation or LLC to appear before the court
without legal counsel. When l raised these points before the Court, the Court’s response was
that it was entitled to hold the opinion that l am dishonest, based upon the fact that a fraud
judgment had been entered against me in the Santa Clara County Superior Court. Despite my
attempts to explain that l was the victim of opposing counsel, co-counsel (who was also

representing me), and my own counsel’s fraudulent concealment of the settlement terms from

1 _
_m§mmms_

 

OLOOJ\|O§U"|-l>())l\)-\

|\)l\)|\)|\)|\)|\)|\)|\)|\)_\_\_\_\.._x_\_\_\_\.._x
O)\ICDU`|LU)I\)-\OLOO)\ICDU"|L(JOI\)-\

 

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 2 Of 49

me, at a settlement conference where l never saw any of the printed drafts of the settlement,
nor did l participate in the settlement negotiations since l was told by my lawyerthat my co-
litigant, l\/|r. l\/|ichael Gardiner had agreed to assume all liability for the claims made by the
plaintiff l\/|r. Terslni and Kenmark Ventures LLC, and that l had no liability, and so on that basis,
l was fraudulently induced due to fraud upon the court, attorney collusion and deception,
combined with actions of opposing counsel and co-counsel in concealing the true facts into
agreeing to an oral stipulation for entry ofjudgment where there was no mention of the word
fraud anywhere in the transcript, merely a vague reference to counts 4 and 5, and use of the
term “joint and several" that l did not understand, all the while designed by the lawyers in this
case to prevent me from ever seeing a printed copy of the actual negotiated terms of the
settlement that were negotiated by and between Terslni and his lawyer Scanlan, and l\/|r.
Gardiner and his lawyer Pat Douglas, while l was out in the hallway with l\/|r. l\/|orrissey who did
not and was not involved in crafting the settlement agreement lt is clear from the facts that
l\/|r. l\/|orrissey was under pressure to be reported to the Bar, and so went along with the
Scanlan-Tersini- Gardiner-Douglas fraudulent scheme to hold me liable for something that l
and my lawyer was fully ready to litigate, where it not for the facts that emerge from Exhibits 2
and 3 to this Declaration.

3. Before discussing those 2 exhibits, let me cite in this Declaration, the exchange
between myself and the Court on 9-13-2018 where the scenario as explained above was
captured on the transcript,

4. l am submitting for this Court’s attention, a document that is already a part of
the Court record, in the Adversary Complaint in this action, case 14-050222-btb Docket Entry
(DEl), filed on 5-31-2014, pages 23-41 of 46 pages, attached as an Exhibit to the Adversary
Complaint filed on that date. This document is the oral transcript of the purported settlement
agreement of October 5'h 2011 that was referred to in the transcript on the record of the 9-13-
2018 hearing date as follows:

p.3l'.

"16 MR. THOMAS; Next is that there was

_2_
__UECI:IRIHUH'U`FTNTHU`HTTH'UMIS__

 

CD GD 00 `4 CD th 45 tv BJ

l\)l\)l\)l\)l\)[\)[\)[\)[\)_\_\_\_\_\_\_\_\_\_\
OO `4 CD Cn 15 C¢ 53 -A CJ GD OO `4 CD Cn 15 §§ 53 -*

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 3 Of 49

 

17

18

19

20

21

22

23

24

25

pa
l

2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

misrepresentations by Ms. Macauley. Ms. Macauley had told me
that you have a target on my back, and I've been told that by
Mr. Leonard, too. And that --

THE COURT: You don't have a target on your back from

my concern. You --
MR. THOMAS: Well, you said that I was my problem
is not dyslexia.

THE COURT: You are dishonest.

MR. THOMAS: It's dishonesty. No, it's not.
ACCESS TRANSCRIPTS, LLC l-855-USE-ACCESS (873-2223)

ge: 32

THE COURT: You are dishonest.

MR. THOMAS: No, it's not. I'm not being dishonest,

Your Honor.

THE COURT: Well, what about the fraud judgment that
was entered against you for several million dollars?
MR. THOMAS: What fraud judgment? The Kenmark case
where you didn't let me put in any evidence to show --

THE COURT: NO, nO.

MR. THOMAS: -- that they were an investor?
THE COURT: In state court.
MR. THOMAS: You blocked evidence --
THE COURT: In state -- in State --
MR. THOMAS: -- Over and over.
THE COURT: -- in state court, the fraud judgment
that was entered against you.
MR. THOMAS: That judgment is in the process of being
turned over because the attorneys were convicted of fraud.
we're filing a case in California for that right now. They --
THE COURT: And you are currently the subject of a
fraud judgment entered against you. Is that correct?
MR. THOMAS: It was '- yeah, because of illegal acts
from my attorney. They never disclosed that there was fraud in
the judgment to me. It was said under Counts 4 and 5. They

_3_
”_'DEEEERI“UN'UFTM'HUHTTHUHIE_`_

 

CD (O CD `4 CD Ch id CO BJ -A

MN[\)M[\)N[\)NN_\_\_\_\_\_\_\_\_\_\
CD `4 CD Ch id CO RJ -A CD G) CD `4 CD Ch id CQ RJ -4

 

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 4 Of 49

24 never told me that nobody in the courtroom ever said that
25 there was fraud, and my attorney told ne --

ACCESS TRANSCRIPTS, LLC l-855-USE-ACCESS (873-2223)
p.33:
l THE COURT: Except the judge.
2 MR. THOMAS: No, we did not.
3 THE COURT: Then why was there a judgment entered
4 that said fraud?
5 MR. THOMAS: It's not in the record at all that there
6 was fraud.
7 THE COURT: Why --
8 MR. THOMAS: They --
9 THE COURT: Stop. Why would the judge enter a
10 judgment that said you had committed fraud?
ll MR. THOMAS: The judge didn't enter a - on the
12 record, the judge said all parties are agreeing to no
13 wrongdoing. And Tersini's attorneys said that there was -- all
14 parties are agreeing to no wrongdoing. And they slipped in
15 under - because they -- the attorneys colluded to put four --
16 Counts 4 and 5 in there and never said what they were. The
17 judge didn't even know what they were.
18 And so when it was read onto the record, they never
19 let me see a copy of the settlement agreement. I never got to
20 see it. I never got to sign it. And my attorney told me that
21 I wasn't liable at all, that Mr. Gardner was taking 100 percent
22 of the responsibility. His
23 THE COURT: However, there was a judgment entered
24 against - listen to me. There was a judgment entered against
25 you that said you had committed fraud. Was there not?

ACCESS TRANSCRIPTS, LLC l-855-USE-ACCESS (873-2223)
p. 34
l MR. THOMAS: There was a -- the fraud was committed
2 on me, Your Honor.
3 THE COURT: Answer my question.

_4_
_'UEEEERI!TUN'UFLHTHUHTWIU|IIS_

 

CD GD CD `4 CD th J> CQ BJ

CaS€ l4-50333-btb DOC 427 Entered ll/O2/18 15211218 Page 5 Of 49

 

 

10

11

12

13

14

15

16

17

18

19

22

23

24

25

9

10

MR. THOMAS: And I‘m going to answer your question.
THE COURT: Was answer my question. Was there a
judgment entered against you that you had committed fraud?
MR. THOMAS: Only by you, Your Honor.
THE COURT: No, that's not true. There was a
California state judgment that was entered against you.
MR. THOMAS: There was -- there was a California
state judgment, but they never revealed the fraud to the judge
or myself.
THE COURT: I didn't ask you that. I asked you if
there was a judgment entered against you that said you had
committed fraud in a California state court.
MR. THOMAS: Yes. And that judgment was only because
you lifted the stay through the bankruptcy. You lifted the
stay so they could go in and get a fraud judgment against me.
There was no fraud judgment before.
THE COURT: I lifted the stay so they could go
forward with litigation.
MR. THOMAS: And get a fraud judgment against me.
THE COURT: l had no idea what they were going to do.
MR. THOMAS: Well, I did. I knew exactly what they
were going to do and that's why I asked you not to lift the
ACCESS TRANSCRIPTS, LLC l-855-USE-ACCESS (873-2223)
35
stay because I was not aware of the fraud because I was lied to
by my counsel and they committed fraud on the Court. They
didn't tell the judge that there was fraud in there. The judge
said on the record, all parties are agreeing to no wrongdoing.
Mr. Silver, Mr. Kenmark's attorney, said the exact same thing.
All parties --
THE COURT: Well, let me ask you thiS.
MR. THOMAS: -- are agreeing to no wrongdoing.
THE COURT: Have you appealed?

MR. THOMAS: Huh?

_5_

_`UEUEERITTUN'Ul-_EHTHUHT'|'HUHIE__

 

_\

CD G) CD `4 CD Ch id 00 h)

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211218 Page 6 Of 49

11

12

13

14

15

16

17

18

19

20

 

21

24

25

p.

10

11

12

13

14

15

16

 

THE COURT: Have you appealed? Did you appeal the
California state judgment?
MR. THOMAS: I am filing a case to have the whole

thing turned over. The attorneys that represented me -

THE COURT: Answer -
MR. THOMAS: have been convicted of fraud.
THE COURT: Answer my question first. Have you

appealed the California state judgment?
MR. THOMAS: I'm in the process of doing that right

now, okay. We're having it turned over --

THE COURT: StOp.
MR. THOMAS: -- on the basis of fraud.
THE coURT: stop. Stop.

MR. THOMAS: I'm filing a motion with the Court.
THE COURT: And have you gotten a stay of the

ACCESS TRANSCRIPTS, LLC l-855-USE-ACCESS (873-2223)
36

judgment pending your efforts to get it overturned?
MR. THOMAS: Not yet, but we will.

THE COURT: Okay. SO --

MR. THOMAS: We're in the -- I'm in that process
right now, Your Honor.

THE COURT: All right. So you have a fraud judgment

against you that is current?

8 MR. THOMAS: Yes.

THE COURT: That's one of the reason I think you are

dishonest.

MR. THOMAS: Because I was defrauded by my attorneys
and --

THE COURT: That's not what the judgment says. The

judgment says you committed fraud.
MR. THOMAS: You can read the transcript, The judge

said that all parties are agreeing to no wrongdoing.

_6_
DEEEIEIHUNUFIH|HUHYTHEMA$

 

 

CD GD CD `4 CD Ch id CQ hJ

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211218 Page 7 Of 49

 

17

18

19

20

21

22

23

24

25

10

ll

12

13

14

15

16

17

18

19

20

21

22

THE COURT: What I care about is what the judgment
says.

MR. THOMAS: The judge didn't know what the judgment
said. He wasn't even there. He didn't sign off on the
judgment.

THE COURT: I think that's highly unlikely.

MR. THOMAS: No. He didn't. Judge Nichols was gone
when they went in and got the judgment. They got it from
another judge.
ACCESS TRANSCRIPTS, LLC l-855-USE-ACCESS (873-2223)
37
THE COURT: You nonetheless have an active judgment
finding you committed fraud. That's one of the reasons I don't
think you're credible and I don't think you're honest.
MR. THOMAS: Well, then you shouldn't be my judge
because if you can't be independent, then you shouldn't be the
judge. You should recuse yourself right now.
THE COURT: I should not because --
MR. THOMAS: You should be because you're biased
against me.
THE COURT: No, I'm not. The only way I know about
this to know that you have committed fraud is by virtue of what
has happened in this case. I am allowed to make findings and
have impressions based on what has happened in this case.
MR. THOMAS: Your Honor, you blocked evidence in the
Tracini case throughout that showed that he was an investor.
There never was a loan.
THE COURT: And have you --
MR. THOMAS: And there was never funds
THE COURT: And have you appealed that judgment?
MR. THOMAS: Yes, I have, Your Honor.
THE COURT: And where is it?
MR. THOMAS: Your case is in the Ninth Circuit Court

_7_
___'DEEIIRHUN?`UF'EM'HUEYTHUMIS__

 

_\

CD (D CD `4 O) Ch id tv BJ

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211218 Page 8 Of 49

23 right now,
24 THE COURT: That's fine. And they may overturn me.
25 1 don't know.
ACCESS TRANSCRIPTS, LLC 1-855-USE-ACCESS (873-2223)
p. 38
1 MR. THOMAS: 1 believe they will.
2 THE COURT: They could.
3 MR. THOMAS: 1 believe they will.
4 THE COURT: They could. 1 don't know.
5 MR. THOMAS: And 1 believe the case in Santa Clara
6 County is going to be overturned, too, Your Honor, and 1 think
7 1 will be out of the bankruptcy because 1 didn't own anybody
8 any money.
9 THE COURT: Okay. Well --
lO MR. THOMAS: And the fraud was committed on me. And
ll you have taken it out on me since day one, me and my family.
12 And you've been biased. You blocked all the evidence that 1
13 tried to get into the court case showing that there never
14 was a loan. There never was a loan. There was no funds that

15 ever came to me, ever.

5. l feel it is important for me to bring the true facts before this Court in order to
correct the Court’s false opinion that is not founded on real facts, but based on a set of facts
that is in fact completely false and contrary to what actually occurred

6. The transcript clearly shows the lengths to which the settlement terms were
concealed from me, and the terms of the agreeement clearly held that there was no finding of
any wrongdoing by any party. That statement appears in the October 5m transcript, 3 times, at
the beginning of the transcript, at the end of the transcript, and is repeated by the Judge who
goes even further on the record and asserts that there has been no finding of wrondoing. No
reference to any fraud and the fact that the agreeement is void on its’ face, not only because

of the fraud upon the court, the fraudulent concealment the extrinsic fraud depriving me of my

 

 

_\

OLOCI)\|O)OT-b(»>l\)

 

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211218 Page 9 Of 49

day in Court, but also because my lawyer essentially ceased to act as such when he knew he
could not try the case after he received notice of the contents of the State Bar Court’s l\/linute
order of October 3rd 2014 that was faxed to his fax line retrieved by his wife and communicated
to him over the phone and in person at lunch on October 4th ,2018. lt was those two exhibitsl
attached hereto as Exhibits 2 and 3, a letter from my attorney to the State Bar requesting a
continuance of the new state bar disciplinary case that his mentally il| wife concealed from him,
followed by the denial of that request by the State Bar Court Judge, ordering him to appear for
trial on October11th 2011 othen/vise his default would be entered (as it was). As a
consequence l\/lr. l\/lorrissey “ceased to act" as my attorney when he could no longer represent
me at trial, a fact that he had confided in co-counse| Pat Douglass, who instead of informing
the Court as is required under CCP 286, went and used that information to seek her own
financial gain, by selling out her client, selling out myself with the desire to cash in on the sale
of the Emerald, since she hadn't been paid a dime by her client Gardiner since Electronic
Plastics filed for BK in 2009, and she stood to make considerably more money by collecting a
percentage of the multimillion dollar commission that l\/lichael Gardiner stood to make upon the
sale of the Emerald. (Gardiner's depo exhibits shows that in one transaction, he stood to make
a $55 million commission off the sale of the emeraldl and even if we assume a modest 20%
contingency fee for Attorney Douglass in exchange for her role in obtaining the fraudulent
settlement agreement she stood to make over $10 million dollars

7. l only recently became aware of these facts as a direct consequence of my lawyer
l\/lr. l\/lorrissey, his colleague Robert l\/lachado and his wife Tracey l\/lcCarroll all pleading guilty
to criminal charges where sentence was imposed in October of 2017. This fact allowed me to
persuade l\/lr_ l\/lachado to come clean and offer a Declaration to show his role in these facts
and his witness to a telephone call made on the afternoon of October 4th where l\/lr. l\/lorrissey

repeated his claims to me that he had sett|eed the case without any liability on my part.

 

UEC[IR'IFIUN UF I'H FHUNY THUMAE

 

OLOCD\|CDUTL(.ON-\

l\)l\)l\)l\)l\)l\)[\)[\)[\)_.\_.\._.\_\_\_\_.i_\_\_\
CX)\|CDUT-L(A)N--\OLOCD\|CDUT-LCON-\

 

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211218 Page 10 Of 49

8. lt was only then that l became aware of the State Bar Court files, copies of
which l finally obtained just before | had to jump into the fire in this Court to prevent the Court
from ordering the unlawful turnover of the Porto|a property in complete violation of the
Bankruptcy rules, and decisional case law on the subject that is clearly established by my
l\/lotion for Judicia| Notice of the law and the facts in this case.

9. | am putting these facts before the Court, so as to give the Court a heads up of
the fact that | am using these facts of fraud upon the court and extrinsic and constructive fraud
as well as the facts that othen/vise render the Judgment void, as in violation of CCP 286,
violation of the Statute of Frauds and procedural irregularities in failure to follow the
procedures necessary to ensure a settlement under CCP 664.6, as well as the general
principle of contract law that the terms of the judgment must be the terms that the parties
agreed to. Nowhere in the Judgment that was procured against me is there any mention of the
critical statement that induced me to agree to the purported settlement in the first place, the
statement that there is no finding of wrongdoing by any party, and the explicit omission in the
transcript of any reference to fraud, merely to counts 4 and 5 that were never specified on the
record

10. On a final note, lam submitting a copy of my Dunn & Bradstreet report for my
construction company T&D construction lnc., showing my stellar business record, with no
lawsuits and a stellar business rating by Dunn & Bradstreet showing my true character as a
man of my word, in an industry where lawsuits are the norm. l always performed according to
the highest ethics and integrity and always delivered a first class product, which shows that
even a person with a learning disability like dyslexia that the law defines as an illness that
impairs a major life activity, that even with such an impairment, a man can rise to the top of his
profession and earn the respect and admiration of his clients, fellow businessmen and his

community

_10_

 

OLOCD\|O)U`l-Lb)l\)-\

|\)l\)|\)|\)|\)|\)|\)|\)|\)_\_\_\_\_\_\_\_\_\_\
CD\IO)U'l-Lb)l\)-\OLOO)\IO)U`|-LO)N-\

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211218 Page ll Of 49

 

l declare under penalty of perjury of the laws of the States of California and Nevada
that the foregoing is true and correct
Executed on November 2nd 2018 at Reno, NV.

Respectfu||y subm` ted,

few lime

Anthony(F. Thomas ln Propria Persona

_1-1_

 

OLOCX>\|O)U`l-LOQN-¥

l\)l\)j\)l\)j\)j\)|\){\)|\)_i_\_i_\_\_\_\_i_\_i
CX)\|O)U`l-LOQN-\OLOCD\IO)U`|-LOQN-\

CaS€ 14-50333-btb DOC 427 Entel’ed 11/02/18 15211218 Page 12 Of 49

89509

 

CERTIF|CATE OF SERV|CE

l certify that l am an adult, over the age of 18 years not a party to the action herein who
resides in Washoe County, Nevada. l caused to be served the foregoing document via
e-mail to the following persons as listed below from my e-mail address of
mickjoseph@sbcgloba|.net as follows;

..IEFFREY A. COGAN

'effrey@jeffreycgan.com beautausinga@gmail.com, beau@jeffreycogan.com
JER| COPPA-KNUDSON VlA E-l\/lAll_ AND US l\/lAll_: 3495 Lakeside Dr. Reno, NV

renobktrustee@gmail.com, jcoppaknudson@ecf.episystems.com

KEV|N A. DARBY

kad@darbylawpractice.com, tricia@darbylawpractice.com, jill@darby|awpractice.com,
hersh@darby|awpractice.com, sam@darbylawpractice.com

JEFFREY L. l-lARTl\/lAN VlA E-l\/lAlL AND US l\/lAlL: 510 W. Plumb Lane Suite B -
Reno, NV 89509

notices@bankruptcyreno.com, sji@bankruptcyreno.com

Tll\/lOTl-lY A. LUCAS

ecflukast@hollandhart.com

LAURY l\/llLES l\/lACAUl_EY

laury@macauley|awgroup.com

Wll_l_lAl\/l l\/lCGRANE

ECF-8116edf28c97@ecf_pacerpro.com, mitch.chyette@mcgrane||p.com
STEPl-lANlE T. Sl-lARP

ssharp@rssb|aw.com, cobrien@rssb|aw.com

WAYNE A. SlLVER

w_si|ver@sbcgloba|.net, ws@waynesi|ver|aw.com

ALAN R. Sl\/llTl-l

mail@asmithlaw.com

STEVEN C. Sl\/l|Tl-l

ssmith@smith-lc.com, mbrandt@smith-lc.com

Al\/lY N. TlRRE

amy@amytirrelaw.com, admin@amytirre|aw.com

U.S_ TRUSTEE RN - 7,7

USTPRegionl7.RE.ECF@usdoj.gov

JOSEPl-l G. WENT

jgwent@hol|andhart.com, vl|arsen@ho||andhart.com

| declare under penalty of perjury that the foregoing is true and correct
Dated: November 2nd 2018.

/S/ l\/lick Joseph

l\/l|CK JOSEPH

_12_

 

UI:LLAHA l [L.`|l

 

 

CaS€ 14-50333-btb DOC 427 Entel’ed 11/O2/18 15211:18 Page 13 Of 49

“ v »~ ‘“‘bf~b
@@C£‘@“ En=b\" sit ,»:”l`...

v z
\./

f`
,~~"§ f ..~r` f'" "NS ` 3
i’;.:.:»,. 2a =-r_-.»t»i Of`* are m ssi ""
“" Ml'u_dj€gi ith L€f`v‘ levi

{}'¥{~->- \v o §§ ;':*v ”`~\;~YUM

Adv »”‘ '”‘ “'“W“" -
\r

we ivf'* vl- (.»"`° ` v ll v" y ‘°"v' `\,.r _-,

1 "L`lm` "“@U’E "'-' §\§.§{3»§,2‘1%§”” cti/ifr
' Bv_.~'\_ ,-¢
tct_g+§; <:é§ l....{)§,_, Uv,/ -*~'-- jjv>@/~»¢

v.-

f>il\'il:\,ii" /*’

_»-b~¢'~a-.~

CaS€ 14-50333-btb DOC 427 Entel’ed 11/O2/18 15211:18 Page 14 Of 49

cunningng gm .Emmdnim¢mo.an.m panama

 

 

1 IN THE ~SUPERIOR COURT, STATE OF CALIFORNIA
2 INANDFORTHECOUNTYOFSANTACLARA
3 -_-oOo--
4 BE?ORE THE HCN`ORKBIE LESLIE C. NICHOLS, JUDGE
5
‘6 KENWLRK VE'NTURES, LLC No. 1-08-CV-1306'17
7 Plaintiff,
8 vs
9 mm TH(IIAS,
10 Defendant.
11 ---------------- /
12
13 REPQRTER'S TRANSCRIPT CF PROCEEDINGS
October 5, 2011
14 ---oOo---
15 APP_EARANcl:s: _
16 For the Pla.intiff: MILLER, \CDRTCN, CAILLAT -& NEVIS
BY: JOSEPB A. SCANLAN
17 J. CARLCS ORILLANL_
25 Netro, 7th Floor
18 San Jose, CA 9511.0
19
20 For the Defenda`nt: LAI OI'I'ICIS OF PATRICIA DOUGLASS
Michaal Gardner BY: PA_TRICIA DOUGLASS
21 98 laterpromontory Road
Great Falls, VA 22066
22
23
24 (Appearances continued on next page)
25

 

 

REPORTED B¥: CHRISTINE BEDARD, C.S.R. #10709

 

 

mis'rmz mARD, c.s.n. 1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

CaS€ 14-50333-btb DOC 427 Entel’ed 11/O2/18 15211:18 Page 15 Of 49

 

(Appearances cont inued)

For the Defendant/ LAW OF`FICES OF MICHAEL MORRISSEY
Cross-Complainant BY: MICHAEL. MORRISSEY
Anthony Thomas P.O. Box 2549
A.T. Emerald, LLC Cupertino, CA 95015
--oOo---

 

 

 

 

CHRISTINE BEDARD, C.S.R. 2

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

CaS€ 14-50333-btb DOC 427 Entel’ed 11/O2/18 15211:18 Page 16 Of 49

 

Qeuiamazm_umi_£mimaummmm_£anmmm

October 5, 2011

THE COURT: Good morning, everyone, on the Kenmark
Ventures LLC vs. Anthony Thdmas and Michael Gardner and related
Cross-ccmplainants. Appearances stated, please.

MR. SCANLAN: Joe Scanlan and Carlos Orellana appearing
for Kenmark Ventures Limited as Plaintiffs and Cross-defendant.

THE COURT: And Mr. Tersini.

MR. SCANLAN: Mr. Tersini a principal of Kenmark is
_1ikewise present.

THE COURT: Hello, sir.

MS. DOUGLASS: Patricia Douglass appearing for Defendant
Michael Gardner. This is Mr. Gardner.

THE COURT: Hello, sir.

MR. MORRISSEY: Good morningh your Honor.

 

 

Michael Morrissey on behalf of Anthony Thomas, who is here to my
right.

THE COURT: And does that also include --

MR. MORRISSEY: A.T. Emerald, LLC.

THE COURT: A.T. Emerald, LLC.

MR. MORRISSEY: Yes, your Honor,

THE COURT: We have good news here. We'll take a short
time, but as long as is necessary, to formslize this. This

matter, as stated on the record earlier, was assigned to me,

 

Leslie Nichols retired judge sitting on assignment for jury

 

 

cmxs'rms BEDARD, c.s.R. 3

10
ll
12
13
14
15
1`6
17
18
19
20
21
22
23
24

25

CaS€ 14-50333-btb DOC 427 Entel’ed 11/O2/18 15211:18 Page 17 Of 49

 

 

trial, and we commenced two days ago on Monday.

At that time, there was a stipulation inviting the
Court to participate in settlement discussions while retaining
full authority as trial judge. I accepted that and entered into
extended discussions with all counsel, and they have conferred
extensively with their clients. 1 have now been presented a
written form of settlement agreement.

All counsel have agreed that although the form of it
had provided for signatures, it is the intention that there be
no signatures, but that this be recited as the agreanent; is
that correct?

MR. SCANLAN: That is correct, your Honor, and that it be
deemed to be judicially enforceable under 664.6.
THE COURT: A judicially-enforced settlement agreement

can be approved when a doctment is reviewed in writing or orally

 

stated upon the record, And in this case, I have been presented
a writing, and although it's not signed, it is a writing.

Do you agree that my review of this writing is that
it's sufficient to give me the opportunity to approve it and to
retain jurisdiction to enforce it?

MR. MORRISSEY: We were actually, your Honor, hoping we
could recite the writing through the court reporter and do it
that way.

THE COURT: That‘s fine. We will do that. And then it

would be an agreement orally recited on the record before the

 

 

cmsrm BEDARD, c.s.R. 4

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

C

ase 14-50333-btb Doc 427 Entered 11/02/18 15:11:18 Page 18 of 49

Court and subject to enforcement under 664.6 of the Code of
Civil Procedure. Agreed?

MR. SCANLAN: Agreed.

MR. MDRRISSEY: That's correct; exactly right.

THE COURT: Something that's not in the writing, but
you're asking the Court'to retain jurisdiction to enforce its
terms?

MR. SCANLAN: That is absolutely correct and an essential
part of our agreement.

MR. MORRISSEY: Yes, your Honor.

MS. DOUGLASS: Yes, your Honor.

THE COURT: The agreement is in 17 numbered paragraphs,
and for the benefit of our court reporter, if someone.will read

it slowly, that will be great.

Let me indicate that we‘re at a quarter to 12:00, and I

 

 

don't want to commence this process unless the parties
personally_orally affirm now that I'll ask a few questions now
of Mr. Tersini and then quickly of the defendants. Mr. Tersini,
are you the authorized representative of Kenmark Ventures, LLC?

MR. TERSINI: Yes, I am.

THE COURT: And you're authorized to settle this case on
behalf of the entity?

MR. TER$INI: Yes, I anL

THE COURT: This document, as you know from my

 

interaction with all of you folks, has been an interactive

 

 

CHRISTINE BEDARD, C.S.R. 5

10
11
12
13
14

15

17
18
19
20
21
22
23
24

25

16

CaS€ 14-50333-btb DOC 427 Entered 11/O2/18 15211:18 Page 19 Of 49

_ 1 l

process. You were working with your attorney in chambers on the
laptop computer; Mr. Gardner would bring in a computer stick to
stick in my computer, it would be printed out in drafts, and
you've participated in each and every aspect of that; isn‘t that
true, sir?

MR. TERSINI: Yes.

THE COURT: Are you satisfied that now, on this third day
of the scheduled trial, you have had ample opportunity, you've
taken an opportunity, the opportunity to confer with your
counsel, so you're ready to approve this agreement?

MR. TERSINI: Yes.

THE COURT: And at this moment, do you have any questions
of your counsel that you need to be clarified before this is
read into the record?

MR. TERSINI: No, I do not.

rHE COURT: And the Court is being asked to retain _
jurisdiction to enforce the terms of this agreement to the
extent possible; is that what you want?

MR. TERSINI: Yes.

THE COURT: This is out of great respect for you, but you
all seem to be in reasonable health and full capacity. You're
not under the influence of any alcohol or drugs or mind-altering

materials; is that correct?

MR. TERSINI! No, I‘m not.

 

THE COURT: I've got to ask these questions. You‘d be

 

 

cHRIsTINE BEDARD, c.s.R. 5

10
11
12
13
14

15

16
17
18
19
20
21
22
23
24

25

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 20 Of 49

 

QandE

surprised what people say after the fact when they try to get
out of deals. So I take --
MR. MDRRISSEY: It's not noon, yet, your Honor.
THE-COURT: I'll take great care. Mr. Thomas, did you
hear the questions that I put to Mr. Tersini?

MR. THOMAS: I did.

THE COURT: And you speak personally on behalf of an
entity A.T. Emerald, LLc; is that right?

MR. THoNAS: Yes.

THE COURT: And you're authorized to bind that entity?

MR. TEONRS: Yes.

THE COURT: You have the authority to do so?

MR. THOMAS: Yes.

THE COURT: Your answers to each of the questions I put

to Mr. Tersini is the same?

MR. THOMLS: Yes.

 

_____ ____....._..__ ______._._.______._. _._..{

THE COURT: Mr. Gardner, did you hear the questions ,_o,f
Mr. Tersini?

MR. GARDNER: Yes.

THE CCURT: Are those questions and answers fresh in your
mind?
MR. GARDNER: Yes, they are.

THE COURT: Do you affirm that your answers are same?

MR. GARDNER: YeB, I do.

THE COURT: All right. Counsel, you concur?

 

 

 

cHRISTINE sEDARD, c.s.R. T

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 21 Of 49

10
11

12

19
20
21
22
23
24

25

 

Anthony Thonas, A. T. Emerald, LLC and Michael lGarciner, (the

 

MS. DOUGLASS: We do.

MR. MORRISSEY: Yes, your Honor.

MR. SC.ANLAN: Yes, your Honor.

THE COURT: Okay. Mr. Scanlan, will you read the
agreement.

MR. SCANLAN: Yes, your Honor, -I will.

TH`£_\ COURT: Please read each numbered paragraph. Read it
in its entirety and slowly for the benefit of our court reporter
and my brain.

MR. SCANLAN: We'll leave a copy with the court reporter
to help her if she has any questions.

THE COURT: I'm grateful for that.

MR. SCANLAN: One: Parties: This agreement is entered

between Kenmark Ventures, LLC (Kenmark) , on the one hand, and

three collectively "defendants“ and collectively with Kenmark,
the "parties") on the other.

Two: The parties agree that this settlement agreement
is designed to resolve disputed claims by the parties and does
not constitute an admission of any wrongdoing by any party.

Thra¢: Payment: Defendants shall pay to Kenmark the
following sums in U.S. dollars. A: .$500,000 on or before
January l, 2013. B: $500,000 on or before January 1, 2014.

C: $1,333,333 on or before January l, 2015. D:

$1,333,333 on or about January 1, 2016. E: $1,333,334 on or

 

 

CHRISTINE BEDARD, C.S.R. 3

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 22 Of 49

before January lst, 2017. The defendants' liability on these
amounts is joint and several.

Four: Time is of the essence in the performance of all
obligations hereunder. In the event payments are not made on or
before the date sets forth in paragraph three, then the
defendants shall be in default under this agreement.
Notwithstanding the foregoing, Defendants shall have a
five-calendar-day grace period to make any payment missed, in
full.

Five: All payments shall be made to Kenmark Ventures{
LLC at 21710 Stevens Creek Boulevard, Suite 200, Cupertino,
California 95014.

Six: In the event Defendants fail to make timely
payments set forth as in paragraph three or within the grace

4_-

period provided, Kenmark Ventures, LLC may apply, er parte, for

an entry of judgment in the amount of all sums remaining unpaid

under this agreement.

Judgment shall be entered under the forth and fifth
causes of action of Kenmark's First Amended Complaint. The
defendants' liability on any such judgment will be joint and
several.

24 hours fax notice shall be given to Defendant of such
ex parte hearing via the office of Michael Morrissey, Esquire,

Counsel for Anthony Thomas and A.T. Emerald, LLC and the office

 

of Patricia D. Douglass, Esquire.

 

 

cams'rm BEDARD, c.s.R. 9

10
11
12
13
14
15
__ 712
17
18
19
20
21
22
23
24

25

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 23 Of 49

 

THE COURT: Excuse me. Douglas has two Ss? Thank you1

MR. SCANLAN: Seven: Kenmark Ventures, LLC shall
forthwith cause its Florida replevin action to be dismissed and
the 21,000 carat emerald known as the Thomas Emerald made
accessible to Anthony Thomas.

Kenmark agrees to execute any and all documents
necessary to release any and all liens, encumbrances and UCC
filings that it has at any time placed as encumbrances on the
Thomas Emerald and provide evidence of the same promptly to
Mr. Morriss`ey and Ms. Douglass.

Eight: Anthony Thomas shall keep Kenmark apprised, at
all times, of all successful sales or monetization of the
Thomas Emerald.

Nine: By this settlement agreement, all parties

release all claims, known and unknown, that they have or may

have against each other whether arising from events mentioned in
the pleadings or discovery in this case or otherwise.

In connection with that mutual general release, parties
hereby also waive the protection of Civil Code Saction 1542: A
general release does not extend to claims which the creditor
does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.

10: In the event a judgement is entered hereunder,

 

Defendants waive and relinquish any right of appeal;

 

 

cHRIsTINE ssnmn, c.s.a. 10

10

11

12

13
14

15

17
18
19
20
21
`22
23
24

25

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 24 Of 49

F…1 " ::

 

16

 

modification or collateral attack on the judgment.

112 This settlement was entered in open court by all
the parties hereto and the parties agree and intend that any or
all of its terms and provisions may be enforced by ex parte
motion under C.C.P. Section 664.6.

12: A.T. Emerald, LLC and Anthony Thomas must dismiss
their cross-complaint against Kenmark Ventures, LLC with
prejudice within ten court days of the date of this agreement.

13: Each party to this agreement shall bear its
respective attorneys' fees and`court costs in connection with
this action,

14: The defendants will be jointly and severally
liable on any judgement entered under this agreement.

15: The parties agree to keep the terms of this

settlement agreement in strictest confidence, except to the

 

extent necessary to meet obligations imposed upon them by law.

The parties agree that if asked about the terms on
which this case was settled, that they will state only that the
matter was settled to the mutual satisfaction of the parties.

The parties agree to notify each other of any
apparently lawful request for the information contained in this
agreement before releasing it to a third party.

16: The parties agree that they will not disparage or
publicly speak ill of any other party to this agreement.

17: This agreement amy only be altered in writing,

 

 

cHRIs'rINE BEDARD, c.s.R. 11

10
11
12
13
14
15
_"1_6
17
18
19
20
21
22
23
24

25

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 25 Of 49

_ casc]dn§ugzhm En:] Emu“du£§]gdjugnn; ziiizsqtds

signed by all of the parties. The parties expressly waive any
right to orally modify this paragraph 17 or to enter into any
oral agreement to modify the terms of this agreement.

THE COURT: 1 just have a question. In the event that
unfortunately an ex parte application had'to be made to_ the
Court to enforce the terms of this, we have the possibility of a
court transcript. Now, it may be -- does anyone wish to obtain
a copy of the transcript?

MR. SCANLAN: Yes, your Honor.

MR. mmssmr: !es, 1 think that would be a good idea.

THE COURT: Because if this were years from now,
'sometimes it may be difficult to find the report of the notes.

MR. MDRRISSEY: Yes, your Honor.

THE COURT: So get an authentic copy of that document,

which could then only be used for the purpose of enforcement.

~v-

MR. MORRISSEY: Yes, your Honor.

MR. SCAN'LAN: Yes, your Honor.

THE COtJRT: Otherwise, I was going to say please initial
the writing or do something, because I would never suggest if
there were successor parties or other things, someone might
submit the authenticity, but with the transcript, you're in good
shape.

MR. SCANLAN: Your Honor, I do want to affirm at the end,
because we didn't include the term, that the Court does indeed

have continuing jurisdiction over this matter.

 

 

csazs'rnn: sssAaD, c.s.a. 12

 

10
11
12
13

14

16
17
18
19
20
21
22
23
24

25

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 26 Of 49

F.HI;E '\4-1151122-[]11] 1155 1 EE[E[E[I §15£?.]£]§. ]¢|‘SH'HE Ea.ga EE_.:LU£____

 

15

 

THE COURT: Yes, that's not in the writing, but I added
that, and I‘ll expressly provide that again. The paragraph ll
pretty much covers it --

MR. MDRRISSEY; Yes, your Honor.

THE COURT: -- by saying the settlement was entered in
open court by all the parties hereto, and the parties agree and
intend that any and all terms and provisions may be enforced by
ex parte motion under C.C.P. 664.6.

Just one second. But further, and to be express about
it, this means that the Court is asked to retain jurisdiction to
enforce the terms of it, and if it were necessary to enter
judgment, to interpret the document if appropriate and to do all
other things to give full force and effect of the agreement; is
that your understanding?

MR. SCANLAN: That is correct.
THE COURT: Mr. Tersini. - - n
MR. TERSINI: Yes.

THE COURT: Ms. Douglass?

MS. DOUGLASS: Yes.

THE COURT: And you agree?

MR. MORRISSEY: I do.

THE COURT: And you agree, Mr. Thomas?

MR. THOMAS: Yeah.

THE COURT: All right. Then the final question, I asked

you these questions earlier, but Mr. Tersini; you have now heard

 

 

caars'rnm ssr`>ARD, c.s.R. 13

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 27 Of 49

 

 

l the reading of the very document that you earlier said you

2 approvs, and do you stand on your earlier approval that the

3 Court has been asked to approve this agreement, direct the

4 parties to comply with it and to retain jurisdiction to enforce
5 its terms?

E MR. TERSINI: Yes, I do.

7 THE COURT: Is your answer the same, Mr. Gardner?

8 MR. GARDNER: Yes, it is.

§ THE COURT: And you as well, Mr. Thomas?

10 MR. THOMAS: Yes.

11 THE COURT: And each counsel agrees?

12 MR. MORRISSEY: We do.

13 MS. DOUGLASS: We do.

14 MR. SCANLAN: Yes, your Honor.

15 T§E COI_TRT: Can't do better than that. 1 doa_p__pro\_re*_this _
16 agreement as recited as requested by the parties and counsel,
17 and you'll obtain a transcript of that. That‘s the way you want
18 to memorialize it; isn't it?

19 MR. SCANLAN: That correct..

20 THE COURT: Our minutes will reflect that the Court has
21 voir dire`d the parties and Counsel thoroughly; that they

22 approved the agreement and asked the Court to retain

23 jurisdiction, and that the memorialization of this will be in a
24 transcript obtained, at the very least, by Plaintiff's counsel ,
25

probably all counsel would want to get it.

 

 

csRIS'z'INs ssoARD, c.s.`p.. 14

 

10

11

12

13

14

15

16
17
18
19
20
21
22
23
24

25

lJ_.l.

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 28 Of 49

But you'll have that and that will serve as the
evidence necessary should there be further proceedings, `because
in accordance with your request, the detailed terms of_ this will
not be reside in the minutes.

I cannot speak to the situation in the unlikely event
that some third party asks for a transcript, that's under the
public records proceedings and that would be dealt with
appropriately by the clerk and court reporter. I will return
this. But you'll be holding chose transcripts just for proper
purposes.

MR. SCANLAN: That's correct.

THE COURT: The Court does each of the things you
requested. I approved the agreement, direct the parties to
comply with the terms of the agreement. I find that this

coercion, each party being in full capacity and knowledgeable.

 

 

And 1 affirm their statements that they have all
interacted with counsel, and the bottom line is that this is a
settlement that you have agreed to. I'm glad to approve it. I
appreciate the courtesies of all of you.

I respect counsel and the parties. There's been no
adjudication of any wrongdoing. You worked this out on your
terms, and I find that it's appropriate So I approve it for

that agreement. Thank you so much. Anything else to do before

we conclude?

 

agreement was entered knowingly, intelligent_ly, without duress,

 

 

cHRISTINs BEDARD,` c.s.R. 15

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 29 Of 49

 

1 MR. MORRISSEY: Your Honor, sometimes they set a C,M.C.

2 date out at the end, so January 15th at 2017 for the court

3 tracking system;

4 THE CLERK: It would be on a Thursday, 10:00 a.m.

5 m coun'r: okay.

6 THE CLERK: Did you want it to come before you?

1 THE COURT: Just on the general calendar.

8 THE CLERK: January.

9 THE COURT: 2017.

10 MS. DOUGLASS: I think you're busy that day.

11 MR. SCANLAN: Your Honor, as the clerk looks for that, I
12 would like to steal this minute to thank the Court for its

13 patience and extraordinary efforts over the last two days, and
14 in sending this to an end. It's_genuinely appreciated.
_15 THE QQPRT: I appreciate everyone's good wishes, and 1
15 recipr°;t;_ul;s.`._ `f;el£§g;.` ' " " '_`_""""_`""" ` _
17 MS. DOUGLASS: Thank you.

18 THE COURT: I always felt it's a little too easy for a
19 judge to puff up him or herself. I never say I settled the
20 case. It requires the parties and counsel, but to the extent
21 I've helped to be a catalyst, I'm grateful for that opportunity.
22 THE CLERK: Your Honor, do you want to set a case status
23 re dismissal in January?
24 THE COURT: 2017. If the clerk notices anything else,
25 she'll send it to everybody.

 

 

csn:sa'm action, c.s.p.. 16

 

10
ll
12
13
14
15
_M____;;_
17
18
19
20
21
22
23
24

25

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 30 Of 49

 

THE CLERK: For 2017, we have Thursday, January 4th,

12th, 19th and 26th.

MR. MDRRISSEY: How about the lSth.

THE COURT: 1 9th .

MR. SCANLAN: That's fine.

THE COURT: 10:00. January 19th. In the mean time,
you'll have several years to contact the legislature and plead
for appropriate funding for the judicial branch of government,
so there will be a courthouse here. Thank you very much. We'll

be in recess.

Ms. DOUGLASS: Thank you, your Honor.

~-_¢oo--

 

 

 

cHRIs'rINE Bmmmn, c.s.R. 17

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 31 Of 49

 

STATE CF CALIFGRNIA )

) ss.
COUNTY,QF SANTA CLARA )

I, CHRISTINE BEDARD, Certified Shorthand Reporter, do
hereby certify that I am a pro tempore reporter of the
Superior Court of the State of California, and that has

such, I reported the proceedings had in the abovezentitled

10
11
12
13
14

15

matter at the time and place set for herein.

That my stenograph notes were thereafter transcribed
into typewriting under my direction; and that the
foregoing pages constitute a full, true and correct

transcription of my said notes to the best of my ability.

16
17
18
19
20
21
22
23
24

25

CHRISTINE BEDARD, C.S.R. #10709

November 9, 2012

 

 

 

CHRISTINE BEDARD, C.S.R.

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 32 Of 49

t +\`~C\‘ W"B"

»~.`.mfg HRE~§ -i‘j:;.g'/

'],, ‘ 1 {*5: "1. l,"\"l 1 /B'"?
,,..` `,..,.h 3 ` o q,_ ~z,, ,.?' \\,A}le_}, WC,""‘ ,';'s »'
,./!YE>SS '*`\-’»RR`V“\?» \¥-t'*;" '~.,- ‘ ‘

“:’ ~WH><£

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 33 Of 49

, _ ._
____1§/33/2011 as:,4g. _qogq@§,€
.l_ ` { .";`*)"';\: d - `='.:._

l l |~¢ '
'»- .\ .n»' o ‘.'r¢\\‘\lyo',
“ - o o.p' -::'.

   
  
  

PA@E 61/82

po. nexus .. .
emman casson-2549 -- =.- v-‘_;`,.-=
403)373.1350 .:.1=. _::".]\~_.`»‘_ ‘.'.’. '_ ;. . -;;
(408)741-_1671-- Faeimnew,‘ ‘ ‘ ' " "

("‘-.".$-. ~.'..'.Z'.' '-.-:1' '.:.'.'

  

 

, .o'.¢::-; _ .`
,o'\ -. ...\¢;
, \f :‘.3'.:¢ - .'l '
~o .l 'l ~- s ~
r , ~ ~.¢ § _o‘ :-\`.- ` ..r,.'.`.' ‘
‘ ' ' - ' ' . - - ~' ` ..
"-~ -.o ‘..¢..1"»_'._.'. ' » !- '
'.'. _\.' - n\~’: . .~

To: SwteBarCcurc , F!Qm. Mchnsl Monissey

'. *.'=.l\' l-` '-_‘.: '!:' "~'- .'" ""'-\i'.,:\' .
Fax; him samoa ~ heéo ?mmcluangmispage

mm . .-':`e.= ibm rziga/2011 ' ‘

. .. .. .. Qj£a¢_=e; ordmme counsel
Re. chhael Mornseey ~#0§219_5 . CC_; (415) 538_2284

o ' ' *,/~)
\o°$_`,_ .

ElUrgcot nbcme UPI¢a§eComment UPleaseReply

. .

0 Commonts.~

 

"“'f_E©`_EWE

§ '<>'W»» _~ .= ~ €§`3_ §§ '~ J-- "»%_z§ >`§` ~ emma BAR 0\= cAuFoRNlA
g:..~;_- . w _ .~._ l. l _ . '. ENFORCEMEN‘\"_ SF

_."~ ...J~.. t-.,\..o{h)\x|‘ .:'.-".x.;;.,u_u'.",'~' z
.' ‘,..~‘;' ~_

   

' b"' ‘ *{'or-‘(` ':'.` x‘l.;~

~- _-_~v ';1-_-0'.¢-¢:.¢-~-:-.1§._`_$:';..'
_ ., s' .

 

 

  

 

mdmmbod£mono. lopr danny-ellard damn-lombath
monogram/dfw man m»¢wwbym;mmwowbymu me
madyun-g paddo~ywnww awnmwm¢hwaqwmm&p
Mddwnummihduemvd` _ deh£marmpybqofu¢muamsmlypwd wish

mendoza diem w dod du
$mw“mw , flow alimony human m mlmdadbwdu

 
 

IF YOU HAVE ANY PROBL'EMWHHTHE RBCBIPT OFTH!S TRANSMISSION,

o."‘"' -_.1_»..._~_.'6. .

 

 

ocr-es~zen es_,= 49 ,

 

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 34 Of 49

aca/2811 é'5:4a ,ee__e'eo_q§ »`\.§.{(§,»'~~.§,§ .. --W;@FF;GE - ‘ pAGE ' 32/32
- - = ..4"/{§ \- o ~"'mh‘,= ‘"._=_“ ~ -~:= -`-" §;"»"'- “ `
'- ..'_1.'¢{1~ »H'\\ "41\~'.§ :.c§`~-.\».-§": `~

f-F`\ "` \' "l.l"- :.‘-‘ 'f..: \'- ,-.'.§

§\.
\_¢§r`

' ....:' ~‘.-_.:. o~ ' -
-'¢- '5!"

§.Ivl§";"o_,

l\/IICHAEL T. MORRISSEY

.....

 

P..O Box 2549 \ . ,.., .\ ;.._.,. ..
opmnocAosom-zse .. f . ~ .: .;_..p.. .m
(408) 872_1850 ,,-, ,_.__.. . '. .».»

(408)141-1671 heimii§eé ~' .- --t~.~v='.= '
~"';'o_ :'r ~~_ :';" .,.' .‘;.. ph .., . :
.' ‘;..‘,-.C" ~' l' lx. ~ " ~ '....- . !

"i"`,_';_j;'_`_ _` jf‘,_ _ ombprs, 2011

" "".._.r`;~“ \..~ \., ~ .. -

Stalear Court '.l‘.'- '.' -"\":»‘: "." -
SmeBarofCah£orma,j:;~;j} ._‘_.‘-:_-_ g .
180Howard$tmet ----- - . ,' .

 

SanFcaocis'co, CA9410£ . ;..

 

      

`_Re:

»
»_¢

§ n w ~csm_gr,o§ms
g pro pump
\-"'1$ '

The H§onozab§lc§ Presiding_ Judge ofthe State _Bax Court:

I was advised late last t'f.ltill’there is z hearing today regarding disciplinary
charges that have boom brought t§mo.. While I have not had an opportunity to
investigate e_xoctly whj l.ha`.v'e int foce§_ivedno_tico _of §§1_3 matter or any bearings l do
know that it relate as nay vii`fé_,< wmgappmhpy taps-spin ring from mem helm mem
and not thc State Ba_r Court g g

I am starting a malpde lp- §tl\§s Santa Cp\ipty S§up§o'nor Court and have
spent every moin_s` xtatedoxi -l§?nd_[a.y preparing for this trial. This trial
was oontinued’.fi‘oln `*Ahku§§t* 11‘201£ t§iit`b today due to the suspension I served following my
gra‘c§lpation fof 1;§'¢}? a"n‘d~‘ th$" P pxggggm; I do not have amy option but w fully represent
my client and try his dit`§§c`." c\l‘n‘cntljr has a two week time estimate by all parties

 

I am requesting that aiiy§ `§§` § ulcd ox§j tod§a__y be continuod, so as to allow
a formal application §le th£yo$sol`)lo hmqggof, cng_pq{ _op my b¢half.

`_-§t '-_54" `\‘bd§’_o-_-

   
 
 

‘=fg_l,§§;w._i§£ _.f`
'¢ - x_ --l§!§:¢§'." §\;’§l;»-§‘~ f§ii_' .C{.§': '

cc. O££iceofdll]lf'l`al‘al§¢gugn§:§ §§§§§l§r..-¢ ‘ § ',"-§ §

. o
'-~»~ ~.

:»n..~. -'.-
'\ .,-..

 

ocT-es~aon 95=49 sex P.oz

 

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 35 Of 49

a» -’t-/`"g' ‘”"A"

/`§ ,r\ 4
plot » -az

d ,

`<)O -t’~._ " ~J..: is 319 wl

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 36 Of 49

FnEo/\p/

 

 

 

 

OC.T 0 4 2011
B'WE BAH COURT CLEHK'S OFFlCE
' 80 Howard St., 6th Fl., San Francisco, CA 94105 *
the Matter of: t'.`.ase No(s): 10-0~09718-LMA
NIINUTE ORDER
|- * CHAEL T. MORRISSEY . -
., mber No.: 62195 Pretnal Conf. m Motlon Hrg. m Default Hrg.
_ Memb§r ofthe State Bar' Date held: October 3, 2011 Time: 11:00 a.m. g
APPEARANCES:
Deputy TriaI Counsel M_E Appea.red [:\ No Appeara.nce
Reepondent M'ggl T. MorriE I l Appeared No Appearance l:\ Co-counsel l:\ In Pro per
Counsel ]:l Appeared {'__] No Appearance {:\ None
CONFERENCES:
l:\ Stams Conference: |:\ In person m Telephonic _.

 

[:] 'Settlement Conference: {'__] InPerson l:\ Telephonic

 

m Further Pretrial Conference: l_:l In Person l:l Telephonic

 

ORDERS:
[:] Motion of [:] Deputy Trial Counsel; [:] RespJAppl./Petit.; [:\ Court fort
l:\ No opposition 1:] Granted l:\ Denied
[:l Matter m off calendar due to
l:] continued to .
l:] Trial continued to at
l:\ Briefs due: l:\ Deputy Tria.l Counsel
m
ig

 

 

 

[:] Respondent

 

 

Parties waive service of order.

 

 

 

 

 

 

 

IT IS SO OR`DERED.

 

Dated: October 5 , 2011
Judge of the State Bar Court

Muwa=oau - awoz/os)

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 37 Of 49

CERTIFICATE OF SERVICE

[Rules_ Proc. of State Bar; Rule 5.27(B); Code Civ. Proc., § 1013a(4)]
l am a Case Administrator of the State Bar Court of Ca.lifornia l am over the age of eighteen
and not a party to the within proceeding Pursuant to standard court practice, in the City and
County of San Francisco, on October 4, 2011, I deposited a true copy of the following
document(s):
MINUTE ORDER
in a sealed envelope for collection and mailing on that date as follows:

§ by first-class mail, with postage thereon fully prepaid, through the United States Postal
Service at San Francisco, California, addressed as follows:

MICHAEL THOMAS MORRISSEY
PO BOX 2549
CUPERT].NO, CA 95015

§ by fax transmission, at fax numbers (408) 741-1671. No error was reported by the fax
machine that I used.

VA by interoffice mail through a facility regularly maintained by the State Bar of California
addressed as follows:

CHRISTTNE A. SOUHRADA, Enforcement, San Francisco

I hereby certify that the foregoing is true and correct Executed in San Fra.ncisco, California, on

October 4, 2011. .

 

Bernadette C.O. Molina
Case Adrninistrator
State Bar Court

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 38 Of 49

/Cl + iq K§`;C§

_ f §§
i»»"tq"\»~t§\¥in\‘-H"""-" §§ il
Q-<Qw-f't
L,i

\”‘»9 WQ“IL¥$U'~`© §th MW,L%,»
"*" -§»\P"¥:LF?>§ J(SD\H§PQ\)§\ §§ eisen
s V,

3»

  

_QGS€ 14-50333-btb DOC 427 Entered 11/02/18 15211218 Page 39 Olc 49 Page 1 ot`3

._ _... ~v-.»“vu

Small Business

   

 

 
  

   

   

~H. »,i ll»-m mm rll.~-.~.- iiuz;u,-un_~»ia blamge|lyousile¢scretit w w M_-.- F-l.\'~.r~\)-He¥i

":§r:i.' l'*llil i;"'i“'l |"

Updaw llonitor lmpmve mect

 

 

 

 

 

 

 

 

T & D CONSTRUCT|CN lNC gu nfl n p y g
538 ALDO AVE a mem
SANTA CLARA, CA 950542204 n
D-U-N-S Number: 78-364-3034 Lowe, R,sk Higher R,sk
Furchased Reports
Availab|e Untl| Report Type Deleta Report
6/29/2007 _Se_lM¢_)nijgr_ D.elej§

You have the Auto-Refnesh service on this report. Each time you view the report,
you will see the most up-to-date information available from D&B.

 

 

 

Alerc; summary l l Alercs bowl `

¢§§§MQ_A_|GmSumm_ary Alerts:1of7 ¢¢ vaious | men >

 

 

 

 

 

History

 

""' ' 1 1 l 1 1 l l l ll n 11\' 1 11 . n .' h 1 .'l n/n»\ar»\l\n 1 1 . 1 . r1 /l- M’~'~"'

 

You received this alert on: 5I10I2007. This alert will expire in 8 daye.

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 40 Of 49

. . _ ~...*“ unmaavo\) L)\Il.ul.lull.b

05/01/07

History Section:

HISTORY

ANTHONY THOMAS, PRESIDENT WENDY THOMAS, SECRETARY
DIRECTOR(S): THE OFFICER(S)

CORPORATE AND BUSINESS REGISTRATIONS
REPORTED BY THE SECRETARY OF STATE
OR OTHER OFFICIAL SOURCE AS OF 04/20/2007

This data is for informational purposes only, certification can only
be obtained through the Sacramento Office of the California Secretary

of State.

REGISTERBD NAME: T & D CONSTRUCTION, INC.

CORPORATION TYPE: PROFIT FILING DATE: 05/10/1991

BUSINESS TYPE: CORPORATION
REGISTRATION ID #: 01686356

STATE OF ORGANIZATION (INCORPORATION): CALIFORNIA
DATE OF ORGANIZATION (INCORPORATION) : 05/10/1991

STATUS: ACTIVE

WHERE FILED: SECRETARY OF STATE/CORPORATIONS DIVISION, SACRAMENTO, CA

ll -1 AA<AA»AA¢\

Page 2 of 3

EMA!QBIDM.BH|

/.. ,_,\»_.

__ ~_____‘__m_,mm meu§ase 14-50333-btb DOC 427 Entered 11/02/18 15:11:18 Page 41 of 49 Page3 01-3

REGISTERED AGENT: ANTHONY G. THOMAS, 1107 NORMANDY DRIVE, CAMPBELL, CA
95008

PRINCIPALS: AN'I'HONY G. THOMAS, PRESIDENT, 1107 NORMANDY DRIVE,
CAMPBELL, CA 95008

Corporate File #01686356.

Bueiness started Jun 1989 by Anthony Thomas as sole
proprietorship. Relocated Jul 1997 from San Jose, CA. 100% of
capital stock is owned by Anthony Thomas.

ANTHONY THOMAS born 1963. 1989-present active here. 1985-89
employed by Joseph Albaness Construction, Santa Clara, CA. 1984-85
employed by Cal Drywall, San Jose, CA.

WENDY THOMAS born 1964. 1994-present active here.

Bueineee address has changed from 538 Aldo Ave, Santa Clara , CA,
95054 to 538 AldO Ave, Santa Clara, CA, 95054.

END OF HISTORY

¢ meacham Alem:1of'r ¢¢ Previous | 1431 z

 

D&B Home| About D&B | Customer Servioe | Site Map | Privacy Po|icy
Refund & Cancellailon Po|icy | FAQs | Glossary | D&B Daia Quality | Terms of Use | Product List

0 2007 Dun & Bradstreet |nc.

~~.~~-._,. ,\ <

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 42 Of 49

 

a . S¢|fMUi'iiw\’ for D-U'N-B lt TM
_ _ Smi|| BUS\\'\¢SS T a o consmucnon rNc
l.l-.*-.i-". Solutlons Rer)ort Prinwd: June 1,2007

 

imminent
}Toalvefhit npORioyourPG:SeieciFiiaandihanSaveAairomthebroweermnubar.Ciiokonti'ieSavein:drop-domm
nonuandeelaetaioeadonibryouriiie. Enrerailienameandaavethereportaea .himl or.ballle.

Copyi‘ighiZOW Dun & mm ~ Provid.d under whdbfii\e exduaiva use of wbacribefWENDl THOMAS. T & D
CQNSTRUCTiON lNC

§Qmm!.$nandmi wm antiiewly_&lmra Euhm£llinsa Himoc.&.QaamiQn& Banirmo_a.ElnanQa
Company Snapshot

Businesa Summary
Proile
~r a o cous'rnuc'non inc mms "m" W"‘°m‘ ’°' Pnomrr
538 Aido Ave
Santa Ciara. CA 95054 D&B PA¥DEXC'. 80
mem-m i- _
D-U-N-B k XX-XXXXXXX 1 0
N'BM“°: 2a2 marina mmpi 30 120

w daye alan danaher
Yeer incorporated 1991 Payment performance trend
Yearevried 1989 overthepaet$°daye "' mcmm
Employeee 6
md Ex . premium as `

Likellhood this company will not pay on

s.l.c. 333 time cverthe next 12 momira L°w g
umw Credit acore Claaa: 1

Wreddngldemoiition contractor, trade contractor *
This rs a single location 1 ` 3 l !
LUW kim th

TheNetwonhannunt|nmlleedimmayhavabeenadlmdbyD&B
wrenectryprmldeweeonc_mdreseenahhmgbieeeeeia leailhood thia company will experience

'
financial dimee ln the next 12 momhe Low
Finencial Sbeee Claea: 1

3 ! l
Mode'die Hng

leelihood tila euppilar will experience

ilnar\cial distreee ln tire next 12 months

(r:an be need w compare companies woman A.
acreea international borden)

Suppller Eveluatlon Rlek Rating: 4

n Mo:erere Hrgh

LQW

tow

D&B diem guidance on cnditllmlta ferihle company based on ita profile le well ea profilee oi‘other
companlaa elmilar ln alm, lnduatry, and credit usage

G.at§aiari§
Evldenee of bankn.rpi:cy, fraud. er criminal prooeedlnga ln the hlawry ofthle buelneee or ita ,
management N° m
Notaworthy epeciai events inthieeompany‘e file NO.
Tod number of eulta, llena and judgment in thla company’e file 0 g
Value of open eul¢e, llene and judgments for due company 80 §

Vduaofopenreoordsreienoniytoiomoetmcemfmngeioreadrreoordtype.

WWMEMMHMIMMMHMMMM

Creditworthiness

Case 14-50333-btb

Summary

l.ikellheed title company will
not pay on time martha
neon 12 months

tow g
l.ow@

lealll\ood ttlb company will
experience financial dietreea
in ila naort‘iz months

Lllralthood title supplier will
experience financial dlatreee in
the next 12 mond're (can be need
tie compare compania acrou
lntematlonal bordera)

measure &

DOC 427 Entered 11/02/18 15:11:18 Page 43 of 49

D&BRating:sz

zirlomilaroternpioyaee:I 2R|sztlc90mpioyeee
metR-rdzkrarllgecatagonearetiactccmpmyaizebaeedonme
totalde icrihebueineu.Theyareaeeimadto
bualneaeiileeltl¢dcnotconialnacilrentilnendaleiatementln tR
antiZRRatllioe.\haZ, 3, cr4c'edilwortnlneeelndlcatcrlabaeedcn

arlaiyalebyD&Bot pubilot¥nge.trede paymema,budnaaeageand
oti\erlmportanttadere.zieihehlghe¢€ompoaite¢redt Appraleala
oompanynoieuppiyinngB wittldrrranti'inanddhtom\attonun

recalve. Formcrelrltcnnwon uaiheDa£RaiingKe\/.

Payment within Terma: Commerclal Credii: Summary

unarmed mrs company wlll Low@ my Fmon
notpayna¢:‘nttmeevertheneid -12iradeexperienceeesdetiorthiecompany.
mm

CreditScoreClaes:t
l ! 3 ll l
Lcw Moderm H§h

TheCreditSecreciaesott torthieeompanyehowsmatz.o%cf
nnnzwlththleciaeeiiicetlonpaidoneormcrebnlssevereiy
dellnquent.whidliaiowerihentheavarageotbusinmeeln
D&E'edatabaee.

Credltaccre permutile: 98 (nign ncic 1%; low naic 100%)

Commen:ial Credlt Score Norma
Nomls for companies in the eame:
Reglon: (FACIFIC)

industry: (CONS'TRUCT|ON)
Employee Rarlge: (1-9)

Yaal'a in Businese Ranoe: (11-25)
This Buaimes:

Nationai Fercentiie
52

51

se

64

98

The subject company has a Comnmrciai Credit Sccre Percenu'le
that ehows:

- l.owerriakthan othercompanlee |ntheaame region.
- Lowerriakthan other companies Inihe eame industry ,
-Lcwerriakihanothercornpanieeintheeameempidyeesize

098-
- Lcmarrtekttlanothercompelieawiti'lacempmabie numcerof
years in buelnaee_

Detault on Payment: Flnanclai Streae Summary

L|irelliloed this company will
experience mandel distress in L°wg
the next 12 months

Financiai Streee Cieas: 1
h 3 J!
Low Moderm i'ligh

During the prioryear. firms in this Flnanclai Streea Ciase had a
failure rata of1.2%, which ia 0.4€ times lower than the national
average

§|on:£¢)§al sum national MDZ 81 (high risk t%; iowl'i$k;

Financial shoes Score Nom\e
Norms for companies ln the eame:
Reglon: (PAchlc)

industry: (CDNSTRUCTlON)
Empioyee Range: (1-9)

Yeaa in Buslness Ranqe: (11-25)
This Buslnees:

Natienai Fercentdie
so
38
38
52
51

-Paymemintormetton|nthe D&Enieeindiceteanosiow
payment(s) nor negative

-§i£&record cf open suit(s). immr]udgment(s) in the D&B

Key Factora

- 12 me exietfor this compeny.

- Financial StresaScore: 1390 (hlgh rieic 1 001 ;:kmrlek 1875)

~Payrnemintormaticnlnti'reD&Bt\esindlcetee nceiow
payment(s) nor negative comment(s).

-gi\:srecord cf open suit(s), iien(s). or iudgment(e) in the D&B

CaS€ 14-50333-btb DOC 427

This subleot company nee a Flnanelal Sueee score Percentiie
that shows:

- Lewer rlslr then ef.i'rsr connele in the same leoion.
- Lower risk than other conpanlea in the same lndustry.
-Lowerrisl<than ofi'rercompanleslnthesameemployeeeize

range.
- Lower risk then other companies with a comparable number of
years in businese

Entered 11/02/18 15:11:18 Page 44 of 49

Suppiier Statietioe: Suppiier Evaiuatlon Risk Summery

Llltelihood this supplier will
experience financial distress in
thenexttz months (csn be used
compare companies across
international borders)

Supplier Eveluaiien Risk Radng: 4

mm ..14 mm~.

nonean A

Additlonai information

Cornrnerelel credit sum
-The incidence of mDellnquer\t Payment le the percentage of
compania mm lemaiclasslnceoon were reported 90 days
peetdueormore bycredltore. Thecelcuiefion ofihls veluels
based on en inquiry weighted sample.

-The Peroentlle ranks this firm reletiveto other businesses For
example, atirm lntheeoih percentlieheeeiowerrlekof
paying in a severely delinquent manner than 79% of all
scorehle companies ln D&B's files.

Finenciai Streee Summery

-The Financial Stress Glase lndioaipsthatthis firm shares
some ofthe same business and fimnclal diameteristlcs of
othercompanleswlthil'rleciasslfieetion. itdoeenoimeen the
finn will neoeeesrlly financial etreee.

-Theincldenceofl=lnanoiai Streesehowsihepercemapeof
time in a given Clese that discontinued over the
past year with lose w creditore. The lnddence of Flnanclai
Stees-Netior\alAvemge representsmenatiorieliallure rate
and ls provided for comparative purposes

-TheFinan&lStressNationalPercenelereiisolstnerelsilve
;a|:klng of s company among all scorsbie companies in D&B’e

- The Flnanclal Streee Scora offers a more precise measure of
thelevelofrlskihanii'leCleasand Perosntile. iiiseepecla|ly
helpful to customers using a eoorecerd approach to
detenninlng overallbuelnesspenormence

- Nl Flnanclel Strees Ciass, Percentile, Score end Incidenoe
ehtistieeere bessdon2004.

ny restore
- Sales for the Flsrzl year ending AFR. 2000 am Up by 52.7%.
- Netev,v‘orlh forthe Fiscal year ending APR, 2000 le Up by
25. .
- Averege Paymente are on terms
- Average industry Paymente are 5 day(e) beyond tenns.
- UCC Fliinge present- &e i’UBl.lC FlLiNGS eeolion.
- Under present management control 18 yeen.

Suppller Evsiuetion R!ei¢ Summery
- The Suppller Evaluation Rlsk Rating Claes indicates that
ih|e firm shares some ofthe same business and financial
characteristics ofother companies with this classification lt
gore not mean the firm will necessarily expen'enoe supplier
ure.

Wmlwmum§gmwm

Payment History

Summary

Averege payment performance trend

when weighted by dollar amount uNcHANGED .

Psyment Hlstory overview

Payment experiences on tile with D&B:
Paymente made withm ienns:
Amount placed for collectione:

12
12 (100%)
o (o%)

Historlcal Payment Trends: FAYDEX‘

Company' s payment perionnance over the

peet12 months compared with ita peers AHE‘D g
Averegs highest credit $8,072
Largest high credit 855.000
ngheei now owing: $40.000
i-llghasi past due: $0

Averegs payment performance trend when weighted by dollar amount

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 45 Of 49

l-l¢\ 3 mmi Tfend ls Umllged u“omuo

Lat12momm: Ganoral|yw\wintems D&B FAYDEX°; 80

ll'\d|¥f|'y benchmark Pl‘Dmpf z

ilanle Prompt

 

dude dmz:ou
Bacdonp¢ynmmooledsdovu'lm 12momhl.

lndodmsormmmnbeh¢nwnddopmewernmdmdbo,wppedhwm,em. Aocounumoomtlmesplaoedforoonedimmmn
thoummemsrmcaorammolmdeb\lsdspuvd.

Hlatorlcal payment Trends: PAYDEX° Compar|son to Industry

Comp\ny'apaym¢rt paymp¢r|ormme¢mrmput AH
12monthsoompmde\lhpun EADE
Thlscomp¢ny'¢ 12-mon1h hlgrc Bo.orequal\ogenenlly wkhlnhrms
Thhoompany‘MZ-rnomhlovc?i.orequaledly\boyondtem

a

g ____ _..»_ __.-.-..__-

411

 

l l l l l l l l
U?IDSOBMOBM10M11;W12M01lU702N7MWDSD70!N7

-I-Thlc Cormmy n inmodyBenohrrd'k

ShmPAYDEX¢oonsloisBudnmoompu\d\odedmlndu?og‘ymm am alma|astfourquarvn. ThoPrlrmrylndu¢ry|o
Wroddngldomom|onooondor, vadewmrldor. Mdm$|€cod¢‘|?§€

 

 

 

 

 

 

 

 

 

 

 

 

Payment Hlstory Detalls
m hamm P:ymg mm nigh cmn m mm own ($) Pm mm ($) sealing nmu \(.;;znts,’ag wmn
mm Pmmpr ss,ooo 40.000 n
04/01 honor zs.ooo 15,000 o
mm Pmmpr 2,500 1.000 o 1
04/07 mg 1.000 o n m 1

l 04/07 nom eeo n o 342
cum mm o o o hold e_12
umw nw 2 soo 2,500 n 1
owe m m mo o 1
ome Pmmpr m o o mm e-12
ome 1010) m 1

satisfactory

owe mm 1 ooo o n 6-12
12105 Prompr so o o 1

 

 

 

 

 

 

,atc.udppod|nvolon.
Ead\experlermshmhfromlmmppuer. Upddldu\d¢orportmnpiae¢mooepmnoudyremrtec.

Payment Analysls By lnducu'y
Company's dollarng pcymont¢ llohd by the primary lnduur|u of iv suppliers

TOUIRO¢INO¢| T°¢llDOll\l' ml\ll§h Wl£hlt\ SlWl1-30 Sl°WM- Sl0w61- SlGWM+
m Amount ($) ¢ndl¢($) 30 90

(% of dollar amount)

memory

Misc business endh 2 80,000 55,000 100 0 0 0 0
Nondasciied 2 300 250 100 0 0 0 0
Radlohlephone commun 1 2,500 2,500 100 0 0 0 0
Fh'eloasuaky insur. 1 2,500 2,500 100 0 0 o 0
Hvyoonsteqp\renta| 1 1,000 1,000 100 0 0 0 0
He|p supply service 1 1,000 1,000 100 0 0 0 0

CaSe 14-50333-btb DOC 427 Entered 11/02/18 15:11:18 Page 46 Of 49
Misc general gov‘¢ 1 750 750 100 0 0 0 0
Employmemegency 1 500 500 100 o o o o
wountingservioes 1 250 250 100 0 0 0 0
Moldecmu|equlp 1 0 0 0 0 0 0 0
Otl'aerp¢ymentcewgor|es
Ceshexporiencee 0 0 0
Paymentrocord unknown 0
Unfavomb|ecommenta 0 0
Pllcedforcol|ocdon
Whh D&B 0 0 0
Olher N/A 0
TohllnD&B‘eflle 12 88,000 50,000

mmare12peymentexper|enoeein D&B'eh|eforme mostrecent12monma,w`nh6expedences reponed duringthelastthree
monmpenoc.

WMMMWW

Public Filings

Summary of Court Act|ons
The following dev lnoludee nom open and closed filings found in D&B‘c detainee on the subject compeny.

Reoord Type open Recorde open Value Totll Recorde Moet Recent Flilng Dm
$ulb 0 0 0 -

Llene 0 0 0

Judgmenv 0 o 0 -

minn 1 N/A 3 03/15/2007

aankrupwy Pm»ding» o N/A o -
pupilsqume purposesonryandlsnormomdomem.memunmrybyowveawmwnmd¢lwum.

lnform¢bml
Numbera\dvdmdoponmcu*mcdyhiomdmc¢nmhgeforeedaneordtype

ucc Flung¢

Collatere| Type Se¢*. Per\y Debhor Dah Fllod Add|¢|one| Deh|le

A|l Neqotlable instruments Orlglnal COMER|GA BANK. T 5 D 03115/2007 Fl|lng number'. 077106495988

end proceeds - Nl lnvenwry MC 8514, DALLAS, CONSTRUCTICN, F|\ed \Mm: SECRETARY OF

and proceeds ~ A!l Account TX lNC. STATE/UCC DMS|QN,

(e) and proceede - A|I SACRAMENTO, CA

Fbcturea and proceeds - and Lateet into ReceNed: 03/20/2007

OTHERS

Equlpment and proceeds Onglnel A.SSOC!ATES T & D 08/23/1999 Flling number. 9925060245
COMMERCIAL CONS|’RUCTK)N Flled whh: sECRETARY OF
CORPORATION. |NC STATE/UCC DN\S|ON.
IRV|NG. TX SACRAMENTO, CA

Laveet lnfo Reoelved: 08/21/1999

Leased Equipment Or|glnal MCGRATH- T&D 00/14/2000 Flnng number. 0020860321
RENTELCO. CCNSTRUCTION, Fl\ed wm sEcRErARY OF
LNERMORE. CA lNC. STATEIUCC DN|S|CN,

SACRAMENTO,C\A
LMMfoRoceNod:w/¢>OQOOO
Thepuhlcmcordhnnucommedlnmlereponmlyhmbeenpnld.hnnheied,ncehdorr\|eeeedmorwhedmmhmponwapnnwd.Any
publlcmngedkp|ayedlnrod¢eopcn.

Govemment Actlvlty

ActMty summary Poeelhle unde for Sock>-Economlc Frogrem

Borrower (DIr/Guar) No c°"'ldm°"

Aommimuve mm No Labo¢ surplu¢ Am Y°‘ (2°°7)
Connacmr No

. Yee (2007)

Gmnme No SmaH Buelnese

Party Excluded from Federal Program(s) No B(A) Firm N/A

memprovsdedlnme$cvemmentwivnywcdonnasaportede&Bbymefede¢igovemmemandowerwum

®mmmmwmmmmmhmmimmwummm

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 47 Of 49

History & Operations

Topic Deecriptlon

H'letory Detai|ed intormeiion on the history ore comperry, inducing background informauon on me management
team and key principaie, and information on misled ccmpaniee

hawaiian & Derailed registration and incorporation information including the dow and m oflncorporerlon and me type

incorporation of corporation formcd.

Comperiy 0pere£one Dehiied information on a company/s operliione. including the identity ofthe peneni compeny, the
geographic scope 01 the buelnele. end ihe key noldlnge.

lndue\ry Cleeali\r:adon Deieile on me epeciilc indusrry within which a company ls classified

Hietory

officer(e): Direceor(¢):
ANTHONY THOMAS, THE OFF|CER(S)
PRESiDENT

ViEND¥ THOMAS,
SECRETAR¥

CorporateFlle#msBosoe.

Buelnueeiaried.lun1989 byAmhony`l'i'iormeee sole proprietorship Relocer Jul 1997 nom San Jom CA.100% ofcaplrai stock is
owned byAndronyThomu.

ANTHONY THOMAS born 1968. 1989-preeemache here.1985-89 employed by Joeeph Albaneee Conetmction, Santa Clara, CA
1964-eis employed by Cal Drywall. San Jose, CA

V‘END¥THQMASborn 1064. 1994-preeminctive here.

Buslneer address has changed from 638 Aido Ave, Sama Clara CA, 95054 w 538 Aldo Ave. Santa Clere, CA1 95054.

Regietration & incorporation

Regietered Neme: T & d construction lnc. ang Dm; May1o_1991

B"'l"m°m¢ C°'P°N"°" negron-econ lD: c1eeeaee

°°'P° " 'VP° when rir¢d: scenicer ol= srATi_=/coRPoRAT\oNs

mm M=Y 1° 1991 DrvisloN, sAcRAMEN'ro, cA
w °_' "‘°°"P°"'“°" °""°m" animus urgent ANTHQNY G. THGMAS, 1107 NoRMANoY
A°""° DRrvE. cAMPaELL cpc escosoooo
Pnn¢ip¢i.; AN~rHoNY e. Ti-ioMAs, PREsinENT. 1107

NoRMANDv DRivE, cAMPeELL, cA
osooeoooo

Corperaeendbuclnearegicu'azioneprowdedby nvnlperneniorothereoum.
Compeny Operatlone
Deecrip\ion: Operatee as a demolliion end boring contractor (100%).
Contracte ere obtained through bidding 50% and negotiation 50%. Contncls cell foriixed ice 50% and cost plus 50%.

Conmaore license Number. 622917.

Temle very and include progress payment and cash upon completion Selie dc contractors and commercial concems.
Terriwry: 100 mile r'adiul.

Empioyeee: 6 which includes ofiicer(e).
Fecllldee: Renv premises in a one story concrete block bulldlng.

Locetion: industrial section on weil traveled street

indus’a'y Cimiflcation

SiC NAlCS

119§9902 Demoliion, buildings and inner strucwree 238910 Sliie Prepereiion Contractors
JIQQOBM Bor'ing for building construction 238990 Ali Oiher Specielty Trade

Con!rlctors
Beeedonlrlforrnedonlnor.rriileb&ahaeuelgnedmleec enmoed RSlC. D&B'e of l
bamnwnvsoomllmwiimunu»mdmm:l¢’:§. °"”° u“ B-dlolls<:nn¢bluu.wmmmmecric

Twl‘:‘e+dglisicnunwmnnrmmedeemcnmmweomupavonmsahiysmwnsnm(OSHA)Weooite. Linioopeninanewbroww

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 48 Of 49

WWEMMMMMMMW

Banking & Finance

Key Buelneee Ratioe
mount dete: Aor 30 2000

industry Norlne beaed on 10 establiehmenv

This Bmlnm mem minn lndi»izy ouaule
Protitebiilty
Retum on Saiee uN 1.0 UN
Reium on Net Worth UN 9.6 UN
Short-Trem Solvency
Current Ratio 13.7 1 .7 1
Qulck Ratio UN 1.3 uN
Efliclency
Auew Sabe UN 44.7 UN
Seiee l Net working Cepltal 5.6 9.1 3
Ut.llizltlon
Tote| Liablliiies/ Net Worb‘l LN 1240 UN
UN = Unavallabie
Flnarice
0450!2007
Three¢yeer statement comparative
FiecelApr301980 FiecelApr&Mm FlecalAprSOzotiO
CurfeniAesets 214,180 190,504 259,813
current Llebe 41,612 31,130 18,950
Gurrerii Ratio 5.15 6.12 13.7
working cepiwl 172568 159,309 240.855
Other Aeeets 279.067 332.685 351,192
Net Wor1h 241,688 269,532 338,436
Seiea 856.408 075,922 1,339,117
Long Ten'n th 210.547 222,501 253,812
Ner Proili (Lo¢s) 87.820 20,193 72,750

Balance Sheet Explanetione
. - STATEMENT |TEM EXPLANATIONS -_ .
The complete balance aheetwae reviewed in iv entirety end the above highlights were extracted for publication
|tienotedthereerenoirlw’igble$.
The statement induces no deferred credits.
Coritingenclee
None

Non-currentaseetaconeietoftbcedemb.
Longbrrnilebliiiieecomletofiongtermdem

Currentaeceu
Conelst ofcesh and accounts receivabie..

current liabilities
Conelst of accounts peyable, notes payable and taxee..

Liqu|
L'iquid assets provide full coverage of current iiabiiitice.

The name and address of this business have been confirmed by D&B using available coulces.

mills chdtiembinm w wm tiiamm&_omm Baana_&_Eioence
Cummer$ervice
>wlwwlmvvurqlmon¢armm

) ifyou'd like ic epeek to one of our member support technicians dirediy.caliwll_tree1~800-333»0505, Monday through Fnday,
room to 7;00 PM Go'i'

F li:"thlo le ran report on your own company ucc eupdate. our easy onl|ne tool, to inform D&B of any changes to your business

CaS€ 14-50333-btb DOC 427 Entered 11/02/18 15211:18 Page 49 Of 49

)En’ntibla.mpcn
b TeeevedileroportlioyourPC:SeleotFlieendthen SeveAet'romthebroweermenu ber.CilckontheSavein:drop-d<mn
rnonuendeeiecteloceiionloryourille. Enwraiilenuneandeaveiberepcneea.himlor.bittlle.

C°Wllgmm Dun&Brld|lnei-Provldedundercon‘d'l¢tfofiheexcluelveweofeubeu'iberWENDlTHOMAS.T&D
CONSTRUCT|ON lNC

 

